Title: To Thomas Jefferson from Henry Remsen, 12 September 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dr Sir
New York Septr. 12. 1793
 
A few days ago a gentleman called upon and informed me, that he had a small box containing a model, which you had desired him to leave under my care until a safe conveyance for Philadelphia should offer, when I should send it. I accordingly received it from him, and have now the pleasure to forward it by Capt. Elkins of one of the packets between this and Philadelphia, who is a very careful man and will have it in the cabin under his own eye. He proposes after arriving at Philadelphia, to lye at one of the wharves just below Penrose’s shipyard, to avoid as much as possible the malignant fever prevailing there. I mention this, that Crosby may be at no loss in enquiring for him. He sails from here tomorrow.
I sincerely hope, Sir, that neither you, Miss Jefferson nor any of your
 
family have, or may be attacked with the fever which now rages so much at Philada., and which, from the daily accounts we have from there, resembles more a pestilence than any of the diseases to which we in this country are liable. I have the Honor to be with great respect and esteem, Dr Sir Your most obt. and h’ble servt. 

Henry Remsen

